                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

ALICIA LANGFORD,                                CV 19-11-BLG-TJC

                    Plaintiff,                  ORDER GRANTING
                                                DEFENDANT’S
vs.                                             UNOPPOSED MOTION TO
                                                ALLOW ATTENDANCE AT
AMERICAN NATIONAL                               PRELIMINARY PRETRIAL
INSURANCE SERVICE COMPANY,                      CONFERENCE BY
                                                TELEPHONE
                    Defendant.


      Defendant American National Insurance Service Company has filed an

unopposed motion to allow counsel to appear at the Preliminary Pretrial

Conference by telephone. (Doc. 4.) Good cause appearing, IT IS HEREBY

ORDERED that Defendant’s motion is GRANTED.

      Defendant’s counsel, Elizabeth W. Lund, may appear by telephone at the

March 12, 2019 Preliminary Pretrial Conference. Counsel shall use the Court’s

conferencing system to participate in the Conference:

      1.    Dial 1-877-848-7030
      2.    Enter Access Code 5492555 #

DATED this 6th day of February, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
